DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the following communication: Application filed on 6/30/2020. This action is made non-final.
Claims 1-27 are pending in the case.  Claims 1, 11-12 and 25-27 are independent claims.

Election/Restrictions
4.      	Applicant’s election of Invention I having claims 1-11 and 26 in the reply filed on 05/20/2021 is acknowledged.  Applicant has provisionally elected Group I having claims 1-11 and 26 without traverse for examination.
5.       	Claims 12-15 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 05/20/2021. The restriction is hereby made FINAL.

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The priority date is 07/02/2019 and 03/17/2020, respectively. The certified copy has been filed and retrieved on 08/06/2020. 


Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 06/30/2020 was filed before the mailing of a first Office action on the merits.  The submission is in compliance with the 

Specification
8.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Electronic Apparatus Providing Guidance for More Efficient Operation”.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	Claims 1-8 and 10 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Tsuda (US PGPUB 2010/0269038; pub date: 10/21/2010) in view of Yukie (JP2007004586; pub date: 01/11/2007).

As to claims 1, 11 and 26, Tsuda teaches an electronic apparatus comprising at least one memory and at least one processor which function as an operation detection unit configured to detect an operation on an operation member; and a display control unit configured to perform control so as to (see Figs. 1-2 and [0032]-[0044], showing a device processor 220 to detect operation and perform control; see Fig. 3, display control logic 320)
execute a first action to continuously change a display target displayed on a display when a specific type of operation on the operation member is detected 
(see Figs. 8A-8B and [0065] showing a first slide/flick gesture [as a specific type of operation] is used to scroll the items with a slow scroll rate; For example, referring to FIG. 8A, the user may touch his/her finger or a stylus at point 810 on display 130 and initiate a flicking motion on the surface of display 130 in the direction represented by arrow 820. In this instance, display control logic 320 may identify the initial location 810 associated with the "flick" as corresponding to a slow scroll rate. Display control logic 320 may also identify the direction of the flick and scroll the list of items using a slow scroll rate in a direction corresponding to arrow 820; in Fig. 8B, the items may be scrolled in a more vertical manner (e.g., the items simply move in the vertical direction represented by arrow 820 to display new items located lower on the list; in this case, item 1 disappeared and item 7 appeared);
execute a second action which is one of: an action to continuously change the display target at a higher speed than the first action; an action to change the display target by a predetermined amount larger than a change amount by a one-time execution of the first action; and an action to change the display target to a predetermined change destination when a second type of operation on the operation member is detected 
(see Fig. 9A-9B and [0066] showing a second slide/flick gesture [as a second type of operation] is used to scroll the items with a fast scroll rate; For example, referring to FIG. 9A, the user may touch his/her finger on display 130 at area 910 and drag his/her finger on the surface of display 130 in the direction illustrated by arrow 920. In this instance, display control logic 320 may identify the location of input 910 as corresponding to a fast scroll rate. Display control logic 320 may also identify the direction of the dragging input represented by arrow 920 and scroll the list in the direction illustrated in FIG. 9B (i.e., display items located lower in the list of items), and 

Tsuda teaches displaying a guidance for scrolling rate and suggests and teaches in a broadest reasonable interpretation (BRI) the limitation of “display a guidance for the second type of operation at the end of the specific type of operation in a case where the specific type of operation is detected and a predetermined condition is satisfied” (see Fig. 5A and [0051]-[0052] using color or arrow to display guidance for scrolling rate; 
e.g., in [0051] Continuing with the example above in which the left side of display 130 is associated with a slower scrolling speed than the right side of display 130, the left hand side of display at area 510 may have a background color that is different than the background color of area 520. For example, the background color at area 510 may be a light yellow or pale green, where the background color at area 520 may be a darker yellow or darker green. In this case, the user may have selected colors or color gradation to use as an indicator of scrolling rate;
Further, in some instances, an arrow 525 located at the bottom of display 130 may indicate that scroll speed increases from left to right. In some instances, arrow 525 may be labeled "scroll speed" or something similar to indicate that the scroll speed is greater with respect to inputs made on the right side of display 130 as compared to inputs made on the left side of display 130; in this case, as shown in Figs. 8A-8B that the specific type of operation is slow scrolling and the a predetermined condition is satisfied as at least one item is scrolled and the target is changed by at least one). 

	However, if the above rationale is not obvious to one of ordinary skill in the art, with a narrow interpretation, in the same filed of endeavor of scrolling content, Tsuda-Yukie teaches “display a guidance for the second type of operation at the end of the specific type of operation in a case where the specific type of operation is detected and a predetermined condition is satisfied”
(see Yukie, [0011]-[0013] to improve operability by notifying a user of information that supports an operation; when a plurality of processes to be performed are possible, the configuration is such that an efficient operation method different from the operation performed by the user is notified [as a guidance]; see [0013]-[0014] to provide the user with information regarding an efficient operation method according to the number of times the operation is performed [as a guidance]; see [0016]-[0017] the operability of the user can be improved when the same operation is continuously repeated; see [0022] operability can be improved by informing the user of information that supports the operation;
see Fig. 1 and [0024] for the device configuration; see Fig. 2 and [0028] the user can enter the mode for receiving the operation support; see Fig. 3A-3B and [0029], operation history shown in Fig. 3A and the display of another operation shown in Fig. 3B; see [0031] and Fig. 4 showing the processing of the noise mode [to display guidance]; 
see [0032]-[0052] and Figs. 5-12 for processing different operations; e.g., in Fig. 5 and [0033]-0035], that when a fast-forward states continues for 5 seconds or more, then in step 320, a description of “Jump” is displayed [as a guidance]; see Figs. 6-12 for other examples of displaying a guidance to the user for more efficient operation method [as a second type of operation after a specific type of operation is detected]).

Combining with Tsuda with Yukie, the specific type of operation is slow scrolling and the a predetermined condition is satisfied as at least one item is scrolled and the target is changed by at least one and the second type of operation is fast scroll rate taught by Tsuda along with a more efficient operation guidance displayed based on how many repeated operations and/or within a duration of time.

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Tsuda and Yukie before him at the time of the invention was made, to modify the scrolling system taught by Tsuda to include the feature to display a more efficiency operation method as a guidance based on user’s operation pattern for a specific operation method taught by Yukie in order to notify the user a more efficient operation after a user tries several times using a specific operation method. One would have been motivated to make such a combination because including the feature to display a more efficiency operation method as a guidance based on user’s operation pattern for a specific operation method would have been obtained as taught by Yukie (see [0011]-[0013]; see [0013]-[0014]; see [0016]-[0017]; see [0022]; see Fig. 1 and [0024]; see Fig. 2 and [0028]; see Fig. 3A-3B and [0029]; see [0031] and Fig. 4; see [0032]-[0052] and Figs. 5-12).

As to claim 2, Tsuda-Yukie teaches wherein the case where a predetermined condition is satisfied is a case where the display target is changed by a change amount of at least one by the first action (see Tsuda, Figs. 8A-8B that one item is scrolled; in Fig. 8B, the items may be scrolled in a more vertical manner (e.g., the items simply move in the vertical direction represented by arrow 820 to display new items located lower on the list; in this case, item 1 disappeared and item 7 appeared [the display target is changed by a change amount of at least one by the first action]).  

As to claim 3, Tsuda-Yukie teaches wherein the case where a predetermined condition is satisfied is a case where a duration time of the first action reached at least a predetermined time, or a case where the display target is changed by a change amount of at least a predetermined number by the first action (see Tsuda, [0057] For example, the GUI may allow the user to select options for further increasing or decreasing the scroll rate by providing successive inputs on a portion of display 130. For example, referring to FIG. 5A, the GUI may allow a user to indicate that a second input on, for example, the right side 520 of display 130 (after an initial input on right side 520) may further increase the fast scroll rate by some relative predetermined amount (e.g., 25% increase in scroll rate, 50% increase in scroll rate, etc.). Similarly, a second input on, for example, the left side 510 (after an initial input on left side 510) may slow the scroll rate by some relative predetermined amount (e.g., 25%, 50%, etc.); see Yukie, see [0032]-[0052] and Figs. 5-12 for processing different operations; e.g., in Fig. 5 and [0033]-0035], that when a fast-forward states continues for 5 seconds or more [duration of time], then in step 320, a description of “Jump” is displayed [as a guidance]; see Figs. 6-12 for other examples of displaying a guidance to the user for more efficient operation method).  Combining Tsuda-Yukie, the limitation is taught.

As to claim 4, Tsuda-Yukie teaches wherein the operation member is an operation member capable of a touch operation, and the operation detection unit detects the touch operation on an operation surface of the operation member (see Tsuda, [0003] touch screen; see [0019] user input vis touch; see [0034] and Fig. 1, display 130 may be a touch screen display device that allows a user to enter commands and/or information via a finger, a stylus, a mouse, a pointing device, or some other device).  

As to claim 5, Tsuda-Yukie teaches wherein the specific type of operation is an operation of starting touch at a predetermined position on the operation surface and continuing a touched state without a slide operation for at least a predetermined time (see Tsuda, Fig. 8A and [0065], the touch point 810 is on the left edge of the display; before sliding up, the touch location is detected first; e.g., the user may touch his/her finger or a stylus at point 810 on display 130 and initiate a flicking motion on the surface of display 130 in the direction represented by arrow 820. In this instance, display control logic 320 may identify the initial location 810 associated with the "flick" as corresponding to a slow scroll rate; it is interpreted that before initiating the flick motion, the touch point 810 is detected for a predetermined time so that the system can identify the initial location 810; the initial touch point 810 is similar to the “tap” input as taught in the Instant Application Specification, [0013], “The touch bar 82 is an accepting unit that can accept such an operation as a tap operation on the touch bar 82 (operation of releasing within a predetermined period after touching without moving the touch position)”).  

As to claim 6, Tsuda-Yukie teaches wherein the predetermined position is an edge portion of the operation surface in a direction capable of the slide operation (see Tsuda, Fig. 8A and [0065], the touch point 810 is on the left edge of the display; before sliding up, the touch location is detected first) as the predetermined position; e.g., the user may touch his/her finger or a stylus at point 810 on display 130 and initiate a flicking motion on the surface of display 130 in the direction represented by arrow 820. In this instance, display control logic 320 may identify the initial location 810 associated with the "flick" as corresponding to a slow scroll rate).  

As to claim 7, Tsuda-Yukie teaches wherein the second type of operation is an operation of performing a slide operation after touch on the operation surface is started, and continuing the touch without releasing in a state of stopping the slide operation for at least a predetermined time.  

As to claim 8, Tsuda-Yukie teaches wherein the guidance indicates an operation method of the second type of operation (
see Tsuda, see Fig. 5A and [0051]-[0052] using color or arrow to display guidance for scrolling rate; e.g., in [0051] the left hand side of display at area 510 may have a background color that is different than the background color of area 520. … Further, in some instances, an arrow 525 located at the bottom of display 130 may indicate that scroll speed increases from left to right. In some instances, arrow 525 may be labeled "scroll speed"; 
see Yukie, [0011]-[0013] to improve operability by notifying a user of information that supports an operation; when a plurality of processes to be performed are possible, the configuration is such that an efficient operation method different from the operation performed by the user is notified [as a guidance]; see [0013]-[0014] to provide the user with information regarding an efficient operation method according to the number of times the operation is performed [as a guidance]; see [0016]-[0017] the operability of the user can be improved when the same operation is continuously repeated; see [0022] operability can be improved by informing the user of information that supports the operation; see Fig. 3A-3B and [0029], operation history shown in Fig. 3A and the display of another operation shown in Fig. 3B; see [0031] and Fig. 4 showing the processing of the noise mode [to display guidance]; see [0032]-[0052] and Figs. 5-12 for processing different operations; e.g., in Fig. 5 and [0033]-0035], that when a fast-forward states continues for 5 seconds or more, then in step 320, a description of “Jump” is displayed [as a guidance]; see Figs. 6-12 for other examples of displaying a guidance to the user for more efficient operation method [as a second type of operation after a specific type of operation is detected]).  Combining Tsuda-Yukie, the limitation is taught.

As to claim 10, Tsuda-Yukie teaches wherein the guidance is displayed superimposed on the display target (see Tsuda, see Fig. 5A and [0051]-[0052] using color or arrow to display guidance for scrolling rate; e.g., in [0051] the left hand side of display at area 510 may have a background color that is different than the background color of area 520 [superimposed on the target display]. … Further, in some instances, an arrow 525 located at the bottom of display 130 may indicate that scroll speed increases from left to right. In some instances, arrow 525 may be labeled "scroll speed" [superimposed on the target display]; 
see Yukie, [0011]-[0013] to improve operability by notifying a user of information that supports an operation; when a plurality of processes to be performed are possible, the configuration is such that an efficient operation method different from the operation performed by the user is notified [as a guidance]; see [0013]-[0014] to provide the user with information regarding an efficient operation method according to the number of times the operation is performed [as a guidance]; see [0016]-[0017] the operability of the user can be improved when the same operation is continuously repeated; see [0022] operability can be improved by informing the user of information that supports the operation; see Fig. 3A-3B and [0029], operation history shown in Fig. 3A and the display of another operation shown in Fig. 3B; see [0031] and Fig. 4 showing the processing of the noise mode [to display guidance]; see [0032]-[0052] and Figs. 5-12 for processing different operations; e.g., in Fig. 5 and [0033]-0035], that when a fast-forward states continues for 5 seconds or more, then in step 320, a description of “Jump” is displayed [as a guidance superimposed on the target display]; see Figs. 6-12 for other examples of displaying a guidance to the user for more efficient operation method [as a second type of operation after a specific type of operation is detected]; it is interpreter as superimposed on the target display so that the user can switch the operation).  Combining Tsuda-Yukie, the limitation is taught.
  
11.	Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Tsuda-Yukie as applied to the claim 8 for claim 9 and claim 1 for claim 10 above, further in view of Liu (US PGPUB 2017/0168857; pub date: 6/15/2017) (hereinafter Liu).

As to claim 9, Tsuda-Yukie does not expressively teach, however, in the same field of endeavor of using a touch input, Liu teaches wherein, for the guidance, the operation method of the second type of operation is displayed using animation (see Fig. 3 and [0047]-[0049], the number of touch operations about a certain application in the current interface is recorded; when the number of operations is greater than or equal to a preset threshold, whether the user carries out a swipe operation or not is confirmed; and if the user does not carry out the swipe operation, prompt information, e.g., guidance animation, is displayed to prompt the gesture operation. For example, if the user does not carry out a swipe operation after three click operations, a dot moving from left to right is displayed to prompt the gesture operation; and if the user has carried out the gesture operation, prompt does not appear to not interrupt user's operation after the user masters the gesture operation. In addition, according to user's response operation, e.g., a close button, as shown in the upper right corner of FIG. 3, or a correct swipe operation, the information prompt function is closed, and the guidance disappears). 
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Tsuda-Yukie and Liu before him at the time of the invention was made, to modify the scrolling system taught by Tsuda-Yukie to include the feature to provide the guidance in animation taught by Liu in order to allow a user to learn it easily. One would have been motivated to make such a combination because including include the feature to provide the guidance in animation to allow a user to learn it easily would have been obtained as taught by Liu (see Fig. 3 and [0047]-[0049]).

As to claim 10, Tsuda-Yukie teaches wherein the guidance is displayed superimposed on the display target (see Tsuda, see Fig. 5A and [0051]-[0052] using color or arrow to display guidance for scrolling rate; e.g., in [0051] the left hand side of display at area 510 may have a background color that is different than the background color of area 520 [superimposed on the target display]. … Further, in some instances, an arrow 525 located at the bottom of display 130 may indicate that scroll speed increases from left to right. In some instances, arrow 525 may be labeled "scroll speed" [superimposed on the target display]; see Yukie, [0011]-[0013] to improve operability by notifying a user of information that supports an operation; when a plurality of processes to be performed are possible, the configuration is such that an efficient operation method different from the operation performed by the user is notified [as a guidance]; see [0013]-[0014] to provide the user with information regarding an efficient operation method according to the number of times the operation is performed [as a guidance]; see [0016]-[0017] the operability of the user can be improved when the same operation is continuously repeated; see [0022] operability can be improved by informing the user of information that supports the operation; see Fig. 3A-3B and [0029], operation history shown in Fig. 3A and the display of another operation shown in Fig. 3B; see [0031] and Fig. 4 showing the processing of the noise mode [to display guidance]; see [0032]-[0052] and Figs. 5-12 for processing different operations; e.g., in Fig. 5 and [0033]-0035], that when a fast-forward states continues for 5 seconds or more, then in step 320, a description of “Jump” is displayed [as a guidance superimposed on the target display]; see Figs. 6-12 for other examples of displaying a guidance to the user for more efficient operation method [as a second type of operation after a specific type of operation is detected]; it is interpreter as superimposed on the target display so that the user can switch the operation).  
As a further support of the “superimposing” feature, in the same field of endeavor of providing guidance, Liu teaches wherein the guidance is displayed superimposed on the display target (see Fig. 3 and [0049] after a keystrokes are made more than or equal 3, a floating layer is displayed for the second operation prompt for a swipe operation as an superimposed guidance).
One would have been motivated to make such a combination because including the feature to provide a superimposed guidance would have been obtained as taught by Liu (see Fig. 3 and [0049]).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179